DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/09/2022, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112(d) for claims 3-12 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instantly claimed invention is deemed distinguished over the closest prior art to Jefferies et al (US 10,100,223 and USPGPub 2014/0275320).  Jefferies sets forth a UV curable composition (a) comprising (1) a urethane (meth) acrylate which is the reaction product of a composition comprising (i) an organic polyisocyanate; (ii) a polyol having a number average weight from 600 to 4,000 g/mol; and (iii) at least one of (A) a hydroxy-functional (meth) acrylate and (B) an unsaturated (meth) acrylated polyol based on a polyester, a polyether, a polythioether, a polyacetal; a polycarbonate; a dimer fatty alcohol and/or an ester amide having a number average molecular weight of 400 to 8,000 g/mol, at an isocyanate to hydroxyl equivalent ratio of from 0.5:1 to 1:0.5; (2) an allophanate urethane (meth) acrylate polymer; and (3) a lactone-containing (meth) acrylate polymer; and (b) a photoinitiator.  Jefferies also sets forth the use of reactive diluents in amounts up to 50 wt. % in the composition—see col. 19, line 59 to column 20, line 14.  Jefferies additionally sets forth the use of convention additives, wherein wetting agents (surfactants), stabilizers, UV absorbers and adhesion promoters are mentioned—see column 20, lines 33-40. The primary difference is Jefferies does not expressly teach and/or render obvious the addition of a second reactive diluent being a phosphoric acid ester in an amount from 1 to about 5 percent by weight.  Another difference is regarding the use of a lactone-containing (meth) acrylate, while Jefferies teaches the use of a lactone-containing (meth) acrylate in amounts from 10 to 90 wt. %, Jefferies does not exemplify any composition comprising both a urethane (meth) acrylate oligomer, as set forth above, and an allophanate urethane (meth) acrylate in combination with said lactone-containing (meth) acrylate.  Additionally, the examiner does not find sufficient specificity, alone or in combination, to add said component (lactone-containing (meth) acrylate) in the required amount of 2 to about 12 percent by weight of the total composition.  Thus, the instantly claimed composition (claims 1-17) and method comprising said composition (claims 18-20) are distinct over the closest prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc